Case: 1:15-cv-01046-SO Doc #: 260-4 Filed: 05/10/19 1 of 5. PageID #: 5166




                EXHIBIT D
            Case: 1:15-cv-01046-SO Doc #: 260-4 Filed: 05/10/19 2 of 5. PageID #: 5167


                         CLEVELAND DIVISION OF POLICE
                                  GENERAL
EFFECTIVE DATE:             CHAPTER:                                        PAGE:           NUMBER:

                                             04-25-2019                         1 OF 4
SUBJECT:

                             STRIP SEARCHES & BODY CAVITY SEARCHES
CHIEF:




PURPOSE: To establish Cleveland Division of Police guidelines so that all strip and body cavity
         searches are conducted in accordance with the rights secured and protected by Constitution
         and federal and state law. The Division will ensure strip and body cavity searches are
         conducted fairly and respectfully, consistent with the Division’s commitment to procedural
         justice, and community and problem-oriented policing, and community values.

POLICY:           It is the policy of the Division to respect the fundamental privacy rights of all individuals.
                  Officers shall ensure strip and body cavity searches are conducted in strict accordance with
                  the rights secured and protected by the Constitution and federal and state laws.

DEFINITIONS:

Body Cavity Search: An inspection of the anal or vaginal cavity of an arrestee that is conducted
visually, manually, by means of an instrument, apparatus, or object, or in any manner while the individual
is in Division custody.

Juvenile: An individual under the age of 18.

Strip Search: An inspection of the genitalia, buttocks, breasts, or undergarments of an arrestee that is
preceded by the removal or rearrangement of some or all of the arrestee’s clothing that directly covers the
arrestee’s genitalia, buttocks, breasts, or undergarments and that is conducted visually, manually, by
means of an instrument, apparatus, or object.

PROCEDURES:

I.         General Requirements for Strip Searches and Body Cavity Searches

           A.      A strip search or body cavity search may be conducted if there is probable cause to believe
                  that the person is concealing evidence of the commission of a criminal offense, including
                  fruits or tools of a crime, contraband, or a deadly weapon that was not otherwise
                  discovered through less-intrusive means.

           B.     A strip search or body cavity search must be supported by articulable facts considering the
                  nature of the offense, circumstances of the arrest, and if known, prior criminal/conviction
                  record of the person or that the arrestee may possess weapons or contraband on or in their
                  body.

           C.     Prior to conducting the strip search or seeking a warrant for a body cavity search, the
                  officer or sergeant shall explain to the individual the reason for the search and give the
                  individual the opportunity to voluntarily produce the suspected item.
           Case: 1:15-cv-01046-SO Doc #: 260-4 Filed: 05/10/19 3 of 5. PageID #: 5168
PAGE:        SUBJECT:                                                                          NUMBER:

  2 of 4                  STRIP SEARCHES & BODY CAVITY SEACHES


                1.      The individual shall be allowed to voluntarily produce the item only if the officer
                        or supervisor believes that the item can be produced without compromising officer
                        safety or risking destruction of evidence.

        D.      Strip searches and body cavity searches shall not be video recorded or photographed unless
                required for evidentiary reasons and specifically authorized in writing, in advance, by a
                CDP supervisor.

II.     Body Cavity Searches

        A.      A body cavity search shall be conducted only after a warrant has been issued that
                authorizes the search, unless there is legitimate medical reason or medical emergency
                justifying a warrantless search.

        B.      All body cavity search warrant requests must be pre-approved in writing by a Division of
                Police supervisor.

        C.      A body cavity search shall be conducted only by a physician, or registered nurse, or
                licensed practical nurse, which is registered or licensed to practice in the State of Ohio.

        D.      Officers shall make a reasonable effort to notify a parent/guardian if a body cavity search
                is conducted on a juvenile. Officers shall document such efforts in their dispositions and
                incident reports.

III.    Strip Searches

        A.      Strip searches shall only be conducted in a secure holding facility, with the exception being
                during exigent circumstances when an officer(s) have probable cause to believe that the
                subject is hiding a firearm or dangerous ordnance, when less intrusive means of
                discovering a weapon or contraband are not available.

                1.       A supervisor shall immediately respond to the holding facility or to the scene
                         when an officer requests permission to conduct a strip search and if conducted,
                         must be done under conditions that provide privacy.

        B.      The following requirements apply to all strip searches:

                1.      Strip searches shall not be conducted during a misdemeanor arrest.

                2.      All strip searches must be pre-approved in writing by a Division of Police
                        supervisor and the supervisor shall be on-scene at all times during the search.

                3.      Strip searches shall be conducted in a professional manner by the officer and a
                        witness to the search who are the same gender as the arrestee. The search shall be
                        conducted in a manner that permits only the person(s) conducting the search to
                        observe the search.
           Case: 1:15-cv-01046-SO Doc #: 260-4 Filed: 05/10/19 4 of 5. PageID #: 5169
PAGE:        SUBJECT:                                                                            NUMBER:

  3 of 4                     STRIP SEARCHES & BODY CAVITY SEACHES


                        a.      If an officer is uncertain regarding an arrestee’s gender/gender identity,
                                officers shall respectfully request the arrestee’s gender/gender identity.

                4.      Officers shall use appropriate methods and personal protective equipment when
                        conducting strip searches.

                5.      Officers involved with strip searches shall take reasonable steps to minimize the
                        potential embarrassment or discomfort to the party being searched and shall include
                        the least number of personnel necessary.

                6.      Officers conducting the search shall not touch the genital area, buttocks, or female
                        breasts of the person being searched.

        C.      Strip searches conducted on juveniles shall only occur in a juvenile detention facility with
                the exception being during exigent circumstances when an officer(s) have probable cause
                to believe that the juvenile is hiding a firearm or dangerous ordnance.

IV.     Reporting of Strip Searches/Body Cavity Searches

        A.      A Cleveland Division of Police Prisoner Search Report (Attachment A) shall be made
                upon completion of any strip or body cavity search. When medical personnel conduct a
                body cavity search, the officer who caused the search to be conducted shall complete the
                report.

        B.      The Police Prisoner Search Report narrative shall contain the facts upon which the officer
                based probable cause, including factors such as the nature of the offense, the circumstances
                of the arrest and if known, any prior criminal/conviction record of the offender.

        C.      If a body cavity search is conducted without a warrant, the officer shall list the emergency
                exigent reasons that make obtaining a warrant impractical.

        D.      The original Prisoner Search Report shall be maintained in the unit files of the officer
                causing the search to be conducted.

        E.      A copy shall be attached to the booking paperwork that accompanies the arrestee.

        F.      Third copy shall be given to the arrestee.

V.      Supervisory Responsibilities for Strip Searches/Body Cavity Searches

        A.      Supervisory officers shall review all information pertaining to any request by a police
                officer to conduct a strip or body cavity search.

        B.      After the responsible supervisor determines that a strip or body cavity search is warranted,
                the supervisor shall give “prior written authorization” to seek a search warrant or conduct
                the search. Sign his/her name along with the date and time in the space provided near the
                top of the Prisoner Search Report prior to the search being conducted. (Noted exception –
                Unless a medical emergency makes doing so impracticable.)
           Case: 1:15-cv-01046-SO Doc #: 260-4 Filed: 05/10/19 5 of 5. PageID #: 5170
PAGE:        SUBJECT:                                                                       NUMBER:

  4 of 4                  STRIP SEARCHES & BODY CAVITY SEACHES



        C.      The endorsing supervisor shall sign his/her name in the space provided near the bottom of
                the Prisoner Search Report and include the date and time that the strip or body cavity
                search was completed. This endorsement shall serve as a confirmation that the strip or
                body cavity search was performed in the manner prescribed by law.
